Exhibit 99 For Immediate Release National Patent Development Corporation Reports Third Quarter Operating Results NEW YORK, November 17, 2009National Patent Development Corporation (OTC Bulletin Board: NPDV.OB - News) today reported a net loss of $(767,000), $(0.04) per basic share, for the three months ended September 30, 2009, compared to a net loss of $(870,000), $(0.05) per basicshare, for the three months ended September 30, For the nine months ended September 30, 2009, the Company reported a net loss of $(2,143,000), $(0.12) per basic share, compared to a net loss of $(2,675,000), $(0.16) per basic share, in the corresponding nine month period a year ago. For the three and nine months ended September 30, 2009, the Companyreported revenue from continuing operations of $27,131,000 and $80,027,000, respectively, compared to $31,216,000 and $94,114,000 for the three and nine months ended September 30, 2008, respectively. The results for the nine months ended September 30, 2008 include a charge of $1,096,000 related to the resignation of the former Chairman of the Board of its wholly owned subsidiary, Five Star Products, Inc. (“Five Star”) on March 25, 2008 and the three and nine months ended September 30, 2008 include $489,000 of previously unrecognized compensation cost related to unvested share-based compensation arrangements of Five Star being charged to operations. The
